1
2
3
4
5
6
7                                UNITED STATES DISTRICT COURT
8            CENTRAL DISTRICT OF CALIFORNIA — EASTERN DIVISION
9
10 MARTHA MEDRANO, an Individual,                 Case No. 5:18-cv-02514-R-SHK
                                                  Hon. Manuel L. Real
11                      Plaintiff,                Ctrm. 880 – Roybal
12             vs.
                                                  JUDGMENT OF DISMISSAL IN
13 OCWEN LOAN SERVICING, LLC,                     FAVOR OF DEFENDANTS
   U.S. BANK NATIONAL                             OCWEN LOAN SERVICING, LLC
14 ASSOCIATION, AS TRUSTEE FOR                    AND U.S. BANK NATIONAL
   STRUCTURED ASSET                               ASSOCIATION
15 INVESTMENT LOAN TRUST
   MORTGAGE PASS-THROUGH
16 CERTIFICATES, SERIES 2005-4,                   Date:            February 4, 2019
   BNC MORTGAGE INC., and                         Time:            10:00 a.m.
17 WESTERN PROGRESSIVE, LLC, and                  Courtroom:       880 - 8th Floor
   does 1 through 10, Inclusive,
18
               Defendants.                        Action Filed: November 29, 2018
19                                                Trial Date:   None Set
20
21
22
23
24
25
26
27
28
     21000.0667/14740781.1                                            Case No. 5:18-cv-02514-R-SHK
                                              JUDGMENT OF DISMISSAL IN FAVOR OF OCWEN LOAN
                                           SERVICING, LLC AND U.S. BANK NATIONAL ASSOCIATION
 1            The motion of Defendants OCWEN LOAN SERVICING, LLC, and U.S.
 2 BANK NATIONAL ASSOCIATION, as Trustee for Structured Asset Investment
 3 Loan Trust Mortgage Pass-Through Certificates, Series 2005-4 (collectively
 4 “Defendants”) to dismiss the Complaint of Plaintiff MARTHA MEDRANO
 5 (“Plaintiff”) pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure to state
 6 a claim upon which relief can be granted was set for hearing on February 4, 2019 at
 7 10:00 a.m. in Courtroom 880 of the above-entitled Court. On January 29, 2019, the
 8 Honorable Manuel L. Real found the matter appropriate for resolution on the papers
 9 and without oral argument, and vacated the February 4, 2019 hearing.
10            The Court, after considering the moving papers, and no opposition having
11 been received, granted Defendants’ motion to dismiss Plaintiff’s Complaint.
12            GOOD CAUSE APPEARING,
13            IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the
14 motion of Defendants to dismiss Plaintiff’s Complaint is granted without leave to
15 amend.
16            IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the
17 case is dismissed in its entirety with prejudice as to Defendants OCWEN LOAN
18 SERVICING, LLC, and U.S. BANK NATIONAL ASSOCIATION, as Trustee for
19 Structured Asset Investment Loan Trust Mortgage Pass-Through Certificates, Series
20 2005-4. Plaintiff is to recover nothing from OCWEN LOAN SERVICING, LLC,
21 and U.S. BANK NATIONAL ASSOCIATION, as Trustee for Structured Asset
22 Investment Loan Trust Mortgage Pass-Through Certificates, Series 2005-4.
23
24
25 DATED: March 13, 2019
                                             HON. MANUEL L. REAL
26                                           UNITED STATES DISTRICT COURT
                                             JUDGE
27
28
     21000.0667/14740781.1                      2                     Case No. 5:18-cv-02514-R-SHK
                                              JUDGMENT OF DISMISSAL IN FAVOR OF OCWEN LOAN
                                           SERVICING, LLC AND U.S. BANK NATIONAL ASSOCIATION
